FILED
                             NOT FOR PUBLICATION
                                                                             SEP 23 2015
                      UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50395

                Plaintiff - Appellee,             D.C. No. 3:13-cr-04414-LAB-1

  v.
                                                  MEMORANDUM*
JOEL PALLARES CASTELLON,

                Defendant - Appellant.


                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                        Argued and Submitted August 31, 2015
                                Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

       Appellant Joel Pallares Castellon (Pallares) challenges the district court’s

denial of his motion to suppress. Pallares contends that the district court clearly

erred in holding that he knowingly and intelligently waived all of his Miranda1

rights. Pallares also asserts that waiver of his Miranda rights was involuntary

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       1
           Miranda v. Arizona, 384 U.S. 436 (1966).
because the officer threatened to question Pallares’ son if he did not obtain a

statement from Pallares.

      The district court did not make the requisite determination that Pallares

knowingly and intelligently waived his Miranda rights. See United States v.

Perez-Lopez, 348 F.3d 839, 847-48 (9th Cir. 2003). The transcript of the interview

reflects that Pallares remained confused about the waiver of his rights despite the

officer’s explanations. Ultimately, Pallares never affirmed that he understood the

waiver of his rights.

      At the evidentiary hearing, the interrogating officer conceded that the

wording of the waiver form was confusing. Pallares also presented undisputed

testimony from a Spanish language interpreter that the waiver form and the

officer’s explanations did not properly convey the waiver of Miranda rights in

Spanish. Because the Miranda warning was not conveyed “clearly and in a

manner that [was] unambiguous,” Pallares’ waiver was not knowing and

intelligent. Id. at 848 (citation omitted).2

      REVERSED and REMANDED.




      2
        Because we conclude that Pallares did not knowingly and intelligently
waive his Miranda rights, we need not, and do not, decide if his waiver was
voluntary.
                                               2